DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1, recites the limitation "the left/right/front middle portions of fabric having an upper terminal end on or above a woman’s belly, in lines 5-6, 13, 23", because the limitation does not including a functional limitation such as “configured to or adapted to”.  How to fix it, for example: the left/right/front middle portions of fabric having an upper terminal end is configured to position on or above a woman’s belly.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9, recites the limitation "the left portion of fabric further decreasing in height as it wraps around…" and "the right portion of fabric further decreasing in height as it wraps, in line 20".  There is insufficient antecedent basis for this limitation in the claim. How to fix it, For example, "the left/right portion of fabric further decreasing in height as said the left portion of fabric wraps". 
Claim 1, line 5, recites “the left portion of fabric having an upper terminal end on or above a woman’s swollen belly”, renders the claim indefinite because it is including an alternative term “or” and it is unclear how the left portion positions on two position of the human body?
Claims 2-19 are dependent of claim 1, and are likewise indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over (JP3109102—hereinafter, JP102).
The limitation such as “configured to and/or adapted to” are functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Regarding claims 1 and 20, JP102 discloses a crossover maternity panel (fig.1(A-B)) made from a flexible and stretchable material configured to be worn around a 
the left portion of fabric having an upper terminal end is adapted on or above a woman's swollen belly and a lower terminal end at a bottom edge of the crossover maternity panel near a waistband of a bottom garment configured to cover at least a portion of legs of the woman (fig.1(A-B), par [0011]),
the left portion of fabric further decreasing in height as it wraps around from a front of the woman's body to a back of the woman's body (fig.1); a front middle portion of fabric (fig.1B shown a front middle portion disposed between the left (3b) and right (3a)  portions of the garment) configured to cover a front middle portion of a woman's body when the panel is worn (fig.1(A-B), par [0011]), the front middle portion of fabric having an upper terminal end on or above a woman's swollen belly and a lower terminal end at the bottom edge of the crossover maternity panel near a waistband of the bottom garment configured to cover at least a portion of legs of the woman (fig.1(A-B), par [0011]); and a right portion of fabric (3a) configured to cover a right portion of a woman's body when the panel is worn, the right portion of fabric having an upper terminal edge is configured on or above a woman's swollen belly and a lower terminal end at the bottom edge of the crossover maternity panel near a waistband of the bottom garment configured to cover at least a portion of legs of the woman (fig.1(A-B), par [0011]),
the right portion of fabric further decreasing in height as it wraps around from the front of the woman's body to the back of the woman's body (fig.1A); wherein the left portion of the panel crosses over or under the right portion of the panel at a midline of the back of the woman's body when the crossover maternity panel is worn, forming a substantially 
 Regarding claims 3-5, 14-15, JP102 discloses wherein the upper terminal end of the front middle portion of fabric is of an arcuate shape (fig.1B shown the edge at 4 having an arcuate shape to wrap around the front belly of user and/or when fig.1B is in the top view); wherein the upper terminal end of the left portion of fabric is of an arcuate shape, and the upper terminal end of the right portion of fabric is of an arcuate shape (fig.1A); wherein the left portion and the right portion decrease to zero height where connected to the bottom edge of the crossover maternity panel at the back of the woman's body (fig.1A); wherein a bottom edge of the crossover maternity panel is attached to a top edge of the bottom garment; wherein a bottom edge of the crossover maternity panel is configured to be placed near a top edge of the bottom garment when the panel is worn.
Regarding claims 8-11, JP102 discloses wherein the left portion of fabric, front middle portion of fabric, and right portion of fabric all comprise a single seamless knit tube (par [0011]); wherein the flexible and stretchable material is a knit tube (par [0011]); wherein the flexible and stretchable material is a knit fabric blend comprising spandex with at 
Regarding claim 12, JP102 does not disclose a fabric density of 130-350 g/m2.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of percentage for the fabric density in order to achieve an optimal configuration, since discovering the optimum or workable ranges or the percentage for the fabric density involves only routine skill in the art.
Regarding claim 13, JP102 does not disclose wherein the front middle portion of fabric has a height ranging from 8 inches to 16 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of height of the fabric mateiral in order to achieve an optimal configuration, since discovering the optimum or workable ranges or the fabric involves only routine skill in the art.
Regarding claim 16, JP102 does not discloses the crossover maternity panel of claim 11, wherein the substantially triangular portion has a lateral width of 2-15 inches at a bottom edge of the crossover maternity panel at the back of the woman's body.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of width of the fabric mateiral in order to achieve an optimal configuration, since discovering the optimum or workable ranges or the width of the fabric involves only routine skill in the art.

Regarding claim 19, JP102 discloses wherein the flexible and stretchable material comprises a first layer and a second layer of material (fig.3) and par [0013].

Claims 2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over (JP3109102—hereinafter, JP102) as applied to claim 1 above, and further in view of Trznadel et al. (3393675—hereinafter, Trznadel).
Regarding claim 2, JP102 discloses wherein the substantially triangular portion of the crossover maternity panel (fig.1A), but does not explicitly disclose an insert material to insert into the opening between the left and right portions.  However, Trznadel teaches a similar garment article (fig.2) having a front portion 14, fig.1 and fig.2 shown a left portion (22) and right portion (24) extending crossover to one another to form an opening for inserting an insert material 40 therebetween (fig.2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the material insert to insert into the opening of the JP102 as taught by Trznadel in order to provide. 

Regarding claims 6-7, JP102 does not disclose wherein at least one seam separates the left portion of fabric from the front middle portion of fabric and/or wherein at least one seam separates the right portion of fabric from the front middle portion of fabric.  However, Trznadel teaches a similar garment article (fig.1-2) having a front portion 14, fig.1 and fig.2 shown a left portion (22) and right portion (24) extending crossover to one another to form an opening for inserting an insert material 40 therebetween (fig.2); furthermore, fig.1-3 shown the front portion attached the left portion by a vertical seam 30 and a right portion attached to the front portion by a vertical seam 30 for making separation and more appeal of each panels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a seam to separate the front panel to the left panel and a seam to separate the front panel to the right panel of the garment of JP102 as taught by Trznadel in order to provide the separation and more appeal of each panels.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732